In an action by the infant plaintiff to recover damages for personal injuries resulting from an alleged nuisance caused by the alleged negligence of defendants, which nuisance consisted of the encroachment *925on the public highway of a cement coping upon which a low iron picket fence was imposed, and by the adult plaintiff to recover damages for loss of the infant’s services, judgment in favor of the plaintiffs, entered upon the verdict of a jury, unanimously affirmed, with costs. (Bland v. Kaufman, 249 App. Div. 842.) In our opinion the doctrine of the case cited has not been overruled by the determination of the Court of Appeals in the subsequent case of Halpin v. New York Railways Corp. (250 App. Div. 613; affd. without opinion, 276 N. Y. 545). The ruling in the Halpin case, considered in the light of its peculiar facts, is not at variance with our ruling in the Bland case and herein. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.